




EXHIBIT 10.1


VASCULAR SOLUTIONS, INC.


STOCK OPTION AND STOCK AWARD PLAN


AMENDED JANUARY 25, 2006

        1.       Purpose of Plan.   This Plan shall be known as the “Vascular
Solutions, Inc. Stock Option and Stock Award Plan” and is hereinafter referred
to as the “Plan”. The Plan shall provide for the issuance of shares of common
stock, par value $.01 (the “Common Stock”), of Vascular Solutions, Inc. (the
“Corporation”). The purpose of the Plan is to aid in maintaining and developing
a mutually beneficial relationship with employees and non-employees of the
Corporation who perform valuable services for or on behalf of the Corporation,
to offer such persons additional incentives to put forth maximum efforts for the
success of the business, and to afford them an opportunity to acquire a
proprietary interest in the Corporation. It is intended that this purpose be
effected through the granting of stock options, the awarding of Common Stock
subject to restrictions (the “Restricted Shares”) and the awarding of stock
appreciation rights to such persons as hereinafter provided. Options granted
under the Plan may be either incentive stock options (“Incentive Stock Options”)
within the meaning of the Internal Revenue Code of 1986, as amended (the
“Code”), or options which do not qualify as Incentive Stock Options.

        2.       Stock Subject to the Plan.   Subject to the provisions of
Section 10 hereof, the stock to be subject to options and which may be awarded
as Restricted Shares under the Plan shall be shares of the Corporation’s
authorized Common Stock. Such shares may be either authorized but unissued
shares or issued shares which have been reacquired by the Corporation. Subject
to the adjustment as provided in Section 10 hereof, the maximum number of shares
on which options may be exercised or which may be awarded as Restricted Shares
under this Plan shall be 1,400,000, plus an automatic annual increase on the
first day of each of the Corporation’s fiscal years beginning in 2001 and ending
in 2016 equal to the lesser of (i) 500,000 shares, (ii) five percent (5%) of the
common-equivalent shares outstanding on the last day of the immediately
preceding fiscal year, or (iii) such lesser number of shares as determined by
the Board of Directors or the Stock Option Committee. Notwithstanding the
foregoing, the number of shares available for granting Incentive Stock Options
under the Plan after January 25, 2006 shall not exceed 3,900,000 shares, subject
to adjustment as provided in the Plan and Section 422 or 424 of the Code or any
successor provisions. Any shares subject to an option under the Plan which, for
any reason, expires or is terminated unexercised, shall be available for options
or awards thereafter granted during the term of the Plan. If any award of
Restricted Shares is forfeited in accordance with the terms and conditions of
such award, the Restricted Shares so forfeited shall also become available for
further grants or awards under the Plan.

        3.       Administration of Plan.

        (a)       The Plan shall be administered by the Board of Directors of
the Corporation. The Board of Directors may authorize, at any time, the
formation of a Stock Option Committee (the “Committee”), consisting of two or
more members who shall be appointed from time to time by the Board of Directors.
The Stock Option Committee will, if formed, have authority to exercise the
powers conferred on the Board of Directors under the Plan, other than the power
under Section 11 herein to terminate or amend the Plan or to accelerate the
exercisability of any option or lift the restrictions on any Restricted Shares
granted or awarded under the Plan.



 

--------------------------------------------------------------------------------



        (b)       The Board of Directors shall have plenary authority in its
discretion, subject to the express provisions of this Plan, to: (i) determine
the purchase price of the Common Stock covered by each option and the terms of
exercise of each such option, (ii) determine the persons to whom and the time or
times at which options (a person receiving an option is hereinafter referred to
as an “Optionee”) or awards of Restricted Shares (a person receiving an award of
Restricted Shares is hereinafter referred to as a “Grantee”) shall be granted or
made and the number of shares to be subject to each such option or award
(iii) determine the period during which Restricted Shares shall remain subject
to restrictions and the nature and type of restrictions that may be imposed on
Restricted Shares (iv) interpret the Plan, (v) prescribe, amend and rescind
rules and regulations relating to the Plan, (vi) determine the terms and
provisions (and amendments thereof) of each option and Restricted Share
agreement under this Plan (which agreements need not be identical), including
the designation of those options intended to be Incentive Stock Options,
(vii) the form of payment to be made upon the exercise of an SAR (as hereinafter
defined) as provided in Section 16, which payment may be either cash, common
stock of the Corporation or a combination thereof, and (viii) make all other
determinations necessary or advisable for the administration of the Plan.

        (c)       The Committee shall select one of its members as its Chairman
and shall hold its meetings at such times and places as it may determine. A
majority of its members shall constitute a quorum. All determinations of the
Committee shall be made by not less than a majority of its members. Any decision
or determination reduced to writing and signed by a majority of the members of
the Committee shall be fully effective as if it had been made by a majority vote
at a meeting duly called and held.

        (d)       The granting of an option or an award pursuant to the Plan
shall be effective only if a written agreement shall have been duly executed and
delivered by and on behalf of the Corporation and the Optionee or Grantee to
whom such right is granted.

        (e)       The Board of Directors or the Committee shall, to the extent
necessary or desirable, establish any special rules for Optionees or Grantees
located in any particular country other than the United States. Such rules shall
be set forth in Appendices to the Plan, which shall be deemed incorporated into
and form part of the Plan.

        4.       Eligibility.

        (a)       Incentive Stock Options (as determined pursuant to Section 14
herein) may be granted only to employees of the Corporation and its subsidiary
corporations. Options which do not qualify as Incentive Stock Options and awards
of Restricted Shares may be granted or made to both employees and to individuals
or other entities (including but not limited to consultants) who perform
services for the Corporation but who are not employed by the Corporation, when
granting an option or award to such person would be of benefit to the
Corporation.



2

--------------------------------------------------------------------------------



        (b)       Notwithstanding any other provision in the Plan, if at the
time an option is otherwise to be granted pursuant to the Plan the Optionee owns
directly or indirectly (within the meaning of Section 425(d) of the Code (as
hereinafter defined) Common Stock of the Corporation possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Corporation or its parent or subsidiary corporations, if any, (within the
meaning of Section 422(b)(6) of the Code) then any Incentive Stock Option to be
granted to such Optionee pursuant to the Plan shall satisfy the requirements of
Section 422A(c)(6) of the Code, and the option price shall not be less than 110%
of the fair market value of the Common Stock of the Corporation, determined as
described in Section 5, and such option by its terms shall not be exercisable
after the expiration of five (5) years from the date such option is granted.

        5.       Price.   The option price for all options granted under the
Plan shall be determined by the Board of Directors but shall not be less than
100% of the fair market value of the Common Stock at the date of granting of
such option, as determined in good faith by such Board. The option price shall
be payable at the time written notice of exercise is given to the Corporation.
An Optionee shall be entitled to pay the exercise price in cash, by tendering to
the Corporation shares of Common Stock, previously owned by the Optionee, having
a fair market value on the date of exercise equal to the option price, or, with
the consent of the Board of Directors, by the issuance of a promissory note to
the Corporation. The fair market value of such shares shall be (i) the closing
price of the Common Stock as reported for composite transactions if the Common
Stock is then traded on a national securities exchange, (ii) the last sales
price if the Common Stock is then traded on the NASDAQ National Market System,
or (iii) the average of the closing representative bid and asked prices as
reported on NASDAQ if the Common Stock is then traded on NASDAQ. If the Common
Stock is not so traded, the Board of Directors shall determine in good faith the
fair market value.

        6.       Term.   Each option and each Restricted Share award and all
rights and obligations thereunder shall (subject to the provisions of Section 8)
expire on the date determined by the Board of Directors and specified in the
option agreement or agreement relating to the award of the Restricted Shares.
The Board of Directors shall be under no duty to provide terms of like duration
for options or awards granted under the Plan; provided, however, that the term
of any Incentive Stock Option shall not extend more than ten (10) years from the
date of granting of the option.

        7.       Exercise of Options and Awards.

        (a)       The Board of Directors shall have full and complete authority
(subject to the provisions of Section 8) to determine, at the time of granting
or making, whether an option or Restricted Share award will be exercisable in
full at any time or from time to time during the term of the option or award, or
to provide for the exercise or receipt thereof in such installments and at such
times during the term of the option or award as Board may determine.



3

--------------------------------------------------------------------------------



        (b)       Notwithstanding any provision of the Plan or the terms of any
option granted or award of Restricted Shares made under the Plan, the exercise
of any option or the transferring of any shares of Common Stock on the books and
records of the Corporation pursuant to a Restricted Share award may be made
contingent upon receipt from the Optionee or Grantee (or other person rightfully
exercising the option or receiving certificates for the shares granted pursuant
to a Restricted Share award) of a representation that, at the time of such
exercise or receipt, it is their then intention to acquire the shares so
received thereunder for investment and not with a view to distribution thereof.
Certificates for shares issued or transferred pursuant to the exercise of any
option or the granting of any Restricted Share award may be restricted as to
further transfers upon advice of legal counsel that such restriction is
appropriate to comply with applicable securities laws.

        (c)       Notwithstanding any provision of the Plan or the terms of any
option granted or award of Restricted Shares made under the Plan, the Company
shall not be required to issue any shares of Common Stock, deliver any
certificates for shares of Common Stock or transfer on its books and records any
shares of Common Stock if such issuance, delivery or transfer would, in the
judgment of the Board of Directors, constitute a violation of any state or
Federal law, or of the rules and regulations of any governmental regulatory body
or any securities exchange.

        (d)       An Optionee electing to exercise an option shall give written
notice to the Corporation of such election and of the number of shares subject
to such exercise. The full purchase price of such shares shall be tendered, in
accordance with the provisions of Section 5, with such notice of exercise. Until
such person has been issued a certificate or certificates for the shares subject
to such exercise, he shall possess no rights as a stockholder with respect to
such shares.

        (e)       Nothing in the Plan or in any agreement thereunder shall
confer on any employee any right to continue in the employ of the Corporation or
any of its subsidiaries or affect, in any way, the right of the Corporation or
any of its subsidiaries to terminate his or her employment at any time.

        8.       Effect of Termination of Employment or Death.   Unless
otherwise stated in the option agreement, the following provisions shall govern
the treatment of an option upon termination of employment:

        (a)       In the event that the Optionee shall cease to be employed by
the Corporation or its subsidiaries, if any, for any reason other than such
holder’s gross and willful misconduct or death or disability, such Optionee
shall have the right to exercise the option at any time within three months
after such termination of employment to the extent of the full number of shares
such holder was entitled to purchase under the option on the date of
termination, subject to the condition that no option shall be exercisable after
the expiration of the term of the option.

        (b)       In the event that an Optionee shall cease to be employed by
the Corporation or its subsidiaries, if any, by reason of such holder’s gross
and willful misconduct during the course of employment, including but not
limited to wrongful appropriation of funds of the Corporation or the commission
of a gross misdemeanor or felony, the option shall be terminated as of the date
of the misconduct.



4

--------------------------------------------------------------------------------



        (c)       If the Optionee shall die while in the employ of the
Corporation or any subsidiary, if any, or within three (3) months after
termination of employment for any reason other than gross and willful
misconduct, or become disabled (within the meaning of Section 105(d)(4) of the
Code) while in the employ of the Corporation or a subsidiary, if any, and such
Optionee shall not have fully exercised the option, such option may be exercised
at any time within twelve months after such holder’s death or such disability by
the personal representatives, administrators, or, if applicable, guardian, of
the Optionee or by any person or persons to whom the option is transferred by
will or the applicable laws of descent and distribution to the extent of the
full number of shares such holder was entitled to purchase under the option on
the date of death, disability or termination of employment, if earlier, and
subject to the condition that no option shall be exercisable after the
expiration of the term of the option.

        9.       Nontransferability of Options.   No option granted under the
Plan shall be transferable by an Optionee, otherwise than by will or the laws of
descent or distribution or pursuant to a qualified domestic relations order as
defined by the Code.

        10.       Dilution or Other Adjustments.   If the number of outstanding
shares of the Common Stock of the Corporation shall, at any time, be increased
or decreased as a result of a subdivision or consolidation of shares, stock
dividend, stock split, spin-off or other distribution of assets to shareholders,
recapitalization, merger, consolidation or other corporate reorganization in
which the Corporation is the surviving corporation, the number and kind of
shares subject to the Plan and to any option, SAR or Restricted Share award
previously granted or made, as well as the option price or amount payable upon
the exercise of any previously granted option or SAR, shall be appropriately
adjusted in order to prevent the dilution or enlargement of rights of holders of
outstanding options, SARs or Restricted Share awards. Any fractional shares
resulting from any such adjustment shall be eliminated.

        11.       Amendment or Discontinuance of Plan.   The Board of Directors
may amend or discontinue the Plan at any time; however, no amendment of the Plan
shall, without shareholder approval, amend the Plan in a way which would violate
the rules or regulations of the National Association of Securities Dealers, Inc.
or any other securities exchange that are applicable to the Corporation. Except
as provided in Section 10, the Board of Directors shall not alter or impair any
option, SAR or Restricted Share award thereto granted or made under the Plan
without the consent of the holder of the option, SAR or award; provided,
however, that the Board of Directors may accelerate the exercisability of
options (and any related SARs) or lift any restrictions imposed on Restricted
Shares at any time during the term of such options or awards without the consent
of the holder thereof.

        12.       Time of Granting.   Nothing contained in the Plan or in any
resolution adopted or to be adopted by the Board of Directors or by the
shareholders of the Corporation, and no action taken by the Board of Directors
(other than the execution and delivery of an option or the making of an Award
Agreement (as hereinafter defined)), shall constitute the granting of an option
or the making of a Restricted Share award hereunder. The granting of an option
or the making of a Restricted Share award pursuant to the Plan shall take place
only when a written option or Award Agreement shall have been duly executed and
delivered by or on behalf of the Corporation to the Optionee or Grantee to whom
such option or award is granted or made.



5

--------------------------------------------------------------------------------



        13.       Termination of Plan.   Unless the Plan shall have been
discontinued as provided in Section 11 hereof, the Plan shall terminate on April
18, 2016. No option or Restricted Share award may be granted or made after such
termination, but termination of the Plan shall not, without the consent of the
Optionee or Grantee, alter or impair any rights or obligations under any option,
SAR or Restricted Share award theretofore granted or made.

        14.       Determination of Incentive Stock Option.   The Board shall
determine, upon the granting of each option, whether such option shall be an
Incentive Stock Option or an option that does not qualify as an Incentive Stock
Option.

        15.       Restricted Share Awards.   Each award of Restricted Shares
under the Plan shall be evidenced by an instrument (an “Award Agreement”). Each
Award Agreement shall be subject to the terms and conditions of the Plan but may
contain additional terms and conditions (which terms and conditions may vary
from Grantee to Grantee) that are not inconsistent with the Plan as the Board of
Directors may deem necessary and desirable. Each Award Agreement shall comply
with the following terms and conditions:

        (a)       The Board of Directors shall determine the number of
Restricted Shares to be awarded to a Grantee.

        (b)       At the time of the award of Restricted Shares, a certificate
representing the appropriate number of shares of Common Stock awarded to a
Grantee shall be registered in the name of such Grantee but shall be held by the
Corporation or any custodian appointed by the Corporation for the account of the
Grantee subject to the terms and conditions of the Plan. The Grantee shall have
all rights of a stockholder as to such shares of Common Stock, including the
right to receive dividends and the right to vote such Common Stock, subject to
the following restrictions: (i) the Grantee shall not be entitled to delivery of
the stock certificate until the expiration of the Restricted Period (as
hereinafter defined); (ii) the Restricted Shares may not be sold, transferred,
assigned, pledged, or otherwise encumbered or disposed of during the Restricted
Period; and (iii) all or a specified portion of the Restricted Shares shall be
forfeited and all rights of the Grantee to any forfeited Restricted Shares shall
terminate without further obligation on the part of the Corporation unless the
Grantee remains in the continuous employment of the Corporation for the period
in relation to which all or such portion of the Restricted Shares were granted (
the “Restricted Period”). The Board of Directors shall have the power to
determine which portion of an award of Restricted Shares shall be forfeited in
the event of a Grantee’s failure to remain in the continuous employment of the
Corporation during the Restricted Period relating to such award. In addition,
the Board of Directors may specify additional restrictions or events that must
occur during the Restricted Period or the Restricted Shares, or a portion
thereof, shall be forfeited as stated in the award thereof. Any shares of Common
Stock received as a result of a stock distribution to holders of Restricted
Shares shall be subject to the same restrictions as such Restricted Shares.

        (c)       At the end of each applicable Restricted Period or at such
earlier time as otherwise provided by the Board of Directors, all restrictions
contained in an Award Agreement and in the Plan shall lapse as to such portion
of the Restricted Shares granted in relation to such Restricted Period, and a
stock certificate for the appropriate number of shares of Common Stock, free of
restrictions, shall be delivered to the Grantee or the Grantee’s beneficiary or
estate, as the case may be.



6

--------------------------------------------------------------------------------



        (d)       There shall be no limitation on the number of shares of Common
Stock which a Grantee may be awarded except that no Grantee may be awarded
shares of Common Stock in excess of the number of shares remaining available for
option grants and awards of Restricted Shares under the Plan.

        16.       Alternative Stock Appreciation Rights.

        (a)       Grant.   At the time of grant of an option under the Plan (or
at any time thereafter as to options which are not Incentive Stock Options), the
Board of Directors, in its discretion, may grant to the holder of such option an
alternative Stock Appreciation Right (“SAR”) for all or any part of the number
of shares covered by the holder’s option. Any such SAR may be exercised as an
alternative, but not in addition to, an option granted hereunder, and any
exercise of an SAR shall reduce an option by the same number of shares as to
which the SAR is exercised. An SAR granted to an Optionee shall provide that
such SAR, if exercised, must be exercised within the time period specified
therein. Such specified time period may be less than (but may not be greater
than) the time period during which the corresponding option may be exercised. An
SAR may be exercised only when the corresponding option is eligible to be
exercised. The failure of the holder of an SAR to exercise such SAR within the
time period specified shall not reduce such holder’s option rights. If an SAR is
granted for a number of shares less than the total number of shares covered by
the corresponding option, the Board of Directors may later (as to options which
are not Incentive Stock Options) grant to the Optionee an additional SAR
covering additional shares; provided, however, that the aggregate amount of all
SARs held by any Optionee shall at no time exceed the total number of shares
covered by such Optionee’s unexercised options.

        (b)       Exercise.   The holder of any option that by its terms is
exercisable who also holds an SAR may, in lieu of exercising their option, elect
to exercise their SAR, subject, however, to the limitation on time of exercise
hereinafter set forth. Such SAR shall be exercised by the delivery to the
Corporation of a written notice which shall state that the Optionee elects to
exercise their SAR as to the number of shares specified in the notice and which
shall further state what portion, if any, of the SAR exercise amount
(hereinafter defined) the holder thereof requests be paid in cash and what
portion, if any, such holder requests be paid in Common Stock of the
Corporation. The Board of Directors shall promptly cause to be paid to such
holder the SAR exercise amount either in cash, in Common Stock of the
Corporation, or any combination of cash and stock as the Board of Directors may
determine. Such determination may be either in accordance with the request made
by the holder of the SAR or in the sole and absolute discretion of the Board of
Directors. The SAR exercise amount is the excess of the fair market value of one
share of the Corporation’s Common Stock on the date of exercise over the per
share option price for the option in respect of which the SAR was granted
multiplied by the number of shares as to which the SAR is exercised. For the
purposes hereof, the fair market value of the Corporation’s shares shall be
determined as provided in Section 5 herein. An SAR may be exercised only when
the SAR exercise amount is positive.

        (c)       Limitation on Date of Exercise.   A cash settlement of an SAR
by an officer or director of the Corporation may only be accomplished in
compliance with Rule 16b-3(e) of the Securities Exchange Act of 1934 as
presently in effect or as subsequently modified by amendment.



7

--------------------------------------------------------------------------------



        (d)       Other Provisions of Plan Applicable.   All provisions of this
Plan applicable to options granted hereunder shall apply with equal effect to an
SAR. No SAR shall be transferable otherwise than by will or the laws of descent
and distribution and an SAR may be exercised during the lifetime of the holder
thereof, only by such holder.

        17.       Tax Indemnification Payments.   The Board shall have the
authority, at the time of the grant of an option or the making of a Restricted
Share award under the Plan or at any time thereafter, to approve tax
indemnification payments to designated Optionees and Grantees to be paid upon
their exercise of stock options which do not qualify as incentive stock options
or recognition of a taxable gain by reason of their receipt of an award of
Restricted Shares, as the case may be. The amount of any such payments shall not
exceed the amount of tax generally payable by an Optionee or Grantee by reason
of such exercise or recognition, and shall not, in any case, exceed sixty
percent of the amount imputed as taxable income to a particular Optionee or
Grantee by reason of either of the above-described events. The Board of
Directors shall have full authority, in its discretion, to determine the amount
of any such payment, the terms and conditions affecting the exercise, vesting
and payment of any payment, and whether any payment shall be payable in cash or
other property.

        18.       Income Tax Withholding.

        (a)       In order to assist an Optionee or Grantee in paying federal
and state income taxes required to be withheld upon the exercise of an option or
receipt of a Restricted Share award granted or made hereunder, the Board of
Directors, in its discretion and subject to such additional terms and conditions
as it may adopt, may permit the Grantee or Optionee to elect to satisfy such
income tax withholding obligation by delivering previously owned shares or by
having the Corporation withhold a portion of the shares otherwise to be
delivered upon exercise of such option or award with a fair market value,
determined in accordance with the provisions of Section 5 hereof, in an amount
up to the Optionee’s maximum marginal tax rate. Any such election by an officer
or director of the Corporation must comply with the provisions of Rule 16b-3
under the Securities Exchange Act of 1934 or any successor rule.

        (b)       Optionees and Grantees are responsible for the payment of all
income taxes, employment, social insurance, welfare and other taxes under
applicable law relating to any amounts deemed under the laws of the country of
their residency or of the organization of the subsidiary which employs them to
constitute income arising out of the Plan, the purchase and sale of shares
pursuant to the Plan and the distribution of shares or cash to the participant
in accordance with the Plan. Each participant, by participating in the Plan,
authorizes the Company or the relevant subsidiary to make appropriate
withholding deductions from each participant’s compensation, and to pay such
amounts to the appropriate tax authorities in the relevant country or countries
in order to satisfy any of the above tax liabilities of the participant under
applicable law.



8

--------------------------------------------------------------------------------



        19.       Automatic Outside Director Stock Option Grants.

        (a)       Procedure for Grants.   All grants of options under this
Section 19 shall be automatic and nondiscretionary and shall be made strictly in
accordance with the following provisions:

          (i)       No person shall have any discretion to select which Outside
Directors shall be granted options or to determine the number of shares to be
covered by options granted to Outside Directors. As used herein, “Outside
Director” means a member of the Corporation’s Board of Directors who is not an
employee of the Corporation.


          (ii)       Any person who first becomes an Outside Director after
January 24, 2000, shall be automatically granted an option to purchase 10,000
shares on the date on which such person first becomes an Outside Director,
whether through election by the shareholders of the Corporation or appointment
by the Board of Directors to fill a vacancy.


          (iii)       Beginning with the 2000 Annual Meeting of Shareholders,
each Outside Director shall be automatically granted an option to purchase
10,000 shares on the date of each Annual Meeting of the Corporation’s
shareholders immediately following which such Outside Director is serving on the
Board of Directors, provided that, on such date, he or she shall have served on
the Board of Directors for at least six (6) months prior to the date of such
Annual Meeting.


          (iv)       Notwithstanding the provisions of subsections (ii) and
(iii) hereof, in the event that a grant would cause the number of shares subject
to outstanding options plus the number of shares previously purchased upon
exercise of options or otherwise awarded under the Plan to exceed the total
number of shares available under the Plan in accordance with Section 2, then
each such automatic grant shall be for that number of shares determined by
dividing the total number of shares remaining available for grant by the number
of Outside Directors receiving an option on the automatic grant date. Any
further grants shall then be deferred until such time, if any, as additional
shares become available for grant under the Plan through action of the
shareholders to increase the number of shares which may be issued under the Plan
or through cancellation or expiration of options or other awards previously
granted hereunder.


        (b)       Terms.   The terms of each option granted under this Section
19 shall be as follows:

          (i)       Each option shall have a ten-year term and shall be
exercisable only while the Outside Director remains a director of the
Corporation, subject to the same extension provided to employees for
termination, death and disability under Section 8 of the Plan;


          (ii)       The exercise price per share shall be 100% of the fair
market value per share on the date of grant of each option, determined in
accordance with Section 5 of the Plan;


          (iii)       Each option shall vest and become exercisable in 12 equal
monthly installments commencing on the same date as the date of grant in the
month following the month of grant, and continuing thereafter on such date in
each of the following 11 months.




9

--------------------------------------------------------------------------------



        20.       Award Limitations Under the Plan.   No person eligible to
receive an award under the Plan may be granted any award or awards under the
Plan, the value of which awards is based solely on an increase in the value of
the shares after the date of grant of such awards, for more than 500,000 shares
(subject to adjustment as provided for in Section 10), in the aggregate in any
calendar year. The foregoing annual limitation specifically includes the grant
of any awards representing “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code.

        21.       Miscellaneous.   Nothing in this Plan shall confer on any
Optionee or Grantee any express or implied right of continued employment by the
Company or any subsidiary, whether for the duration of the Plan or otherwise.
Nothing in this Plan shall confer on any person any legal or equitable right
against the Company or any of its affiliates, directly or indirectly, or give
rise to any cause of action at law or in equity against the Company or any of
its affiliates. None of the options granted hereunder, the shares purchased
hereunder or any other benefits conferred hereby shall form any part of the
wages or salary of any employee for purposes of severance pay or termination
indemnities, irrespective of the reason for termination of employment. Under no
circumstances shall any person ceasing to be an employee of the Company or any
of its affiliates be entitled to any compensation for any loss or any right or
benefit under this Plan which such employee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise.

        22.       Acceptance of Terms.   By participating in the Plan, each
Optionee and Grantee shall be deemed to have accepted all the conditions of the
Plan and the terms and conditions of any rules and regulations adopted by the
Board of Directors or the Committee and shall be fully bound thereby.















10

--------------------------------------------------------------------------------